 Case 19-32928        Doc 326      Filed 01/07/21 Entered 01/07/21 11:36:39            Desc Main
                                   Document      Page 1 of 27



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In Re:

Rancher’s Legacy Meat Co.,                              Case No.: 19-32928-MER
                                                        Chapter 11 Case
                        Debtor.




  NOTICE OF HEARING AND FIFTH INTERIM APPLICATION FOR ALLOWANCE
   OF FEES AND EXPENSES OF PLATINUM MANAGEMENT, LLC, FINANCIAL
              CONSULTANT AND ADVISOR FOR THE DEBTOR


TO:      The United States Trustee and all parties in interest as specified in Local Rule 9013-3

         1.     Platinum Management, LLC (“Applicant”) makes this Application for allowance

of fees and reimbursement of expenses for services performed by Applicant as financial

consultant and advisor for the Debtor Rancher’s Legacy Meat Co. (the “Debtor”) and gives

notice of hearing herewith.

         2.     The Court will hold a hearing on this Application on Thursday, January 28,

2021 at 10:30 a.m. or as soon thereafter as counsel may be heard, before the Honorable Michael

E. Ridgway, Courtroom 7W, United States Courthouse, 300 South Fourth Street, Minneapolis,

Minnesota.

         3.     Any response to this Application must be filed and delivered to the Applicant no

later than Friday, January 22, 2021, which is five days before the time set for the hearing

(including Saturdays, Sundays and holidays). UNLESS A RESPONSE OPPOSING THE

APPLICATION          IS    TIMELY       FILED,     THE     COURT       MAY      APPROVE        THE

APPLICATION WITHOUT A HEARING.




1856348 V1
 Case 19-32928       Doc 326     Filed 01/07/21 Entered 01/07/21 11:36:39          Desc Main
                                 Document      Page 2 of 27



         4.    This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

1334, Bankruptcy Rule 5005 and Local Rule 1070-1. This Application is filed under Bankruptcy

Rule 2016 and Local Rule 2016-1. This Application arises under 11 U.S.C. §§ 328(a), 330 and

331. Applicant requests allowance of compensation for professional services rendered and for

reimbursement of expenses. This is a core proceeding. The petition commencing this chapter 11

bankruptcy case was filed on September 20, 2019 (the “Petition Date”).

         5.    The Committee was appointed by the Office of the United States Trustee on

September 27, 2019. Currently, the Committee is comprised of the following members: Upper

Iowa Beef, LLC, J&B Partners, Empirical Foods, Inc., Ben E. Keith Company, and Great Plains

Beef LLC. The Committee has elected Bart Seebach of Upper Iowa Beef LLC as Acting

Chairperson of the Committee.

         6.    By Order dated October 15, 2019, Applicant was authorized by the Court to

represent the Debtor. A copy of the Order approving Applicant’s retention is attached to this

Application as Exhibit A.

         7.    The terms of the employment and compensation sought therefore are as set forth

in the Application to Employ Platinum Management, LLC [Docket #16].

         8.    Applicant received a pre-petition retainer in the amount of $7,500.00 which has

been applied to pre-petition fees and expenses of the Applicant.

         9.    By Order dated February 13, 2020 [Docket # 148], Debtor was authorized to

remit payment in the full amount requested in Applicant’s First Interim Application covering

services provided to the Debtor from October 1, 2019 through January 17, 2020. A copy of that

Order is attached to this Application as Exhibit B.




                                                2
1856348 V1
 Case 19-32928        Doc 326    Filed 01/07/21 Entered 01/07/21 11:36:39          Desc Main
                                 Document      Page 3 of 27



         10.    By Order dated April 23, 2020 [Docket # 182], Debtor was authorized to remit

payment in the full amount requested in Applicant’s Second Interim Application covering

services provided to the Debtor from January 20, 2020 through March 27, 2020. A copy of that

Order is attached to this Application as Exhibit C.

         11.    By Order dated August 13, 2020 [Docket # 273], Debtor was authorized to remit

payment in the full amount requested in Applicant’s Third Interim Application covering services

provided to the Debtor from March 28, 2020 through July 17, 2020. A copy of that Order is

attached to this Application as Exhibit D.

         12.    By Order dated November 5, 2020 [Docket # 307], Debtor was authorized to

remit payment in the full amount requested in Applicant’s Fourth Interim Application covering

services provided to the Debtor from July 18, 2020 through September 21, 2020. A copy of that

Order is attached to this Application as Exhibit E.

         13.    As of the date of this Application, no plan of reorganization has been confirmed

in this chapter 11 bankruptcy case.

         14.    Applicant believes that Debtor is current in payment of ordinary operating

expenses and any allowed administrative expenses, that any quarterly fees have been or will be

paid as required by the United States Trustee, and that all monthly operating reports are being

timely filed.

                                      RELIEF REQUESTED

         15.    By this Application, Applicant requests allowance of all fees and expenses for

services rendered between September 22, 2020 and continuing through January 1, 2021 (the

“Application Period”) in the amount of $35,119.00.

         16.    The services rendered by Applicant during the Application Period are detailed on

the attached Exhibit F.

                                                3
1856348 V1
 Case 19-32928        Doc 326     Filed 01/07/21 Entered 01/07/21 11:36:39             Desc Main
                                  Document      Page 4 of 27



         17.   All services for which compensation is requested by Applicant were performed

for and on behalf of the Debtor and the bankruptcy estate, and not on behalf of the Committee,

any individual creditor or other person.

         18.   The amount requested herein constitutes reasonable compensation for actual and

necessary services rendered by Applicant based on the nature of such services, the extent and the

value of such services, the time spent on such services, and the cost of comparable services other

than in a case under Title 11.

         19.   Applicant has not entered into any agreement, express or implied, with any other

party in interest, including the Committee, any creditor, receiver, trustee, or any representative of

any of them, or with any attorneys for such party-in-interest in the proceedings for the purpose of

fixing fees or other compensation to be paid to such party-in-interest in the proceedings for

services rendered or expenses incurred from the assets of the estate in excess of the

compensation allowed by law.

         WHEREFORE, Platinum Management, LLC respectfully requests that the Court enter

an Order:

         A.    Allowing Platinum Management, LLC compensation in the amount of $35,119.00
               for services rendered for the period September 22, 2020 through January 1, 2021;
               and

         B.    Authorizing Debtor’s bankruptcy estate to pay Platinum Management, LLC the
               fees and expenses allowed herein; and

         C.    Granting such other and further relief as may be just and proper.




                                                 4
1856348 V1
Case 19-32928   Doc 326   Filed 01/07/21 Entered 01/07/21 11:36:39   Desc Main
                          Document      Page 5 of 27
 Case
 Case19-32928
      19-32928 Doc
               Doc326 Filed10/15/19
                   60 Filed 01/07/21 Entered
                                      Entered10/15/19
                                              01/07/2111:26:02
                                                      11:36:39 Desc
                                                               DescMain
                                                                    Main
                       Document
                        Document    Page 6 of 27
                                     Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


In Re:
                                                                Case No.: 19-32928-MER

Rancher’s Legacy Meat Co.,

                       Debtor.

          ORDER APPOINTING PLATINUM MANAGEMENT, LLC AS FINANCIAL
                  CONSULTANT AND ADVISOR FOR THE DEBTOR



          This matter came before the Court on the application of Rancher’s Legacy Meat Co.

("Debtor") herein for an order authorizing the retention of Platinum Management, LLC to serve

as financial consultants and advisors to the Debtor in this case.

          The Court being satisfied that Platinum Management, LLC represents no interest adverse

to the Debtor, that employment of said professional is necessary and in the best interest of the

estate:

          IT IS ORDERED, that the Debtor is authorized to employ Platinum Management LLC

on the terms specified in the application, effective September 20, 2019.

          IT IS FURTHER ORDERED, Platinum Management LLC may file fee applications on

90-day intervals from the commencement of the case.



        October 15, 2019
Dated: ______________                          /e/ Michael E. Ridgway
                                              ________________________________
                                              Hon. Michael E. Ridgway
                                              Chief United States Bankruptcy Judge
NOTICE OF ELECTRONIC ENTRY AND
FILING ORDER OR JUDGMENT
Filed and Docket Entry made on 10/15/2019
Lori Vosejpka, Clerk, By klk, Deputy Clerk




                                                 1

1185978 V1

                                                                                       Exhibit A
 Case
 Case 19-32928
      19-32928        Doc
                      Doc 326
                          148     Filed
                                  Filed 01/07/21
                                        02/13/20 Entered
                                                   Entered 01/07/21
                                                           02/13/20 11:36:39
                                                                    10:27:26             Desc
                                                                                         Desc Main
                                                                                              Main
                                  Document
                                   Document      Page 7 of 27
                                                  Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


In Re:

Rancher’s Legacy Meat Co.,                                  Case No.: 19-32928-MER
                                                            Chapter 11 Case
                       Debtor.




   ORDER ALLOWING FEES & EXPENSES OF PLATINUM MANAGEMENT, LLC


         This matter came before the Court on the First Interim Application for Allowance of Fees

and Expenses of Platinum Management, LLC, Financial Consultant and Advisor for the Debtor,

from October 1, 2019 through January 17, 2020. Appearances were noted in the record. Based on

the submissions of Applicant and the documents of record herein,

         IT IS HEREBY ORDERED;

         1.     Platinum Management, LLC’s fees incurred between October 1, 2019 through

January 17, 2020, in the amount of $103,277.50, are hereby allowed; and

         2.     Debtor’s bankruptcy estate is authorized to pay Platinum Management, LLC the

fees and expenses allowed herein.



Dated: February 13, 2020                      /e/ Michael E. Ridgway
                                             __________________________________________
                                             Hon. Michael E. Ridgway
                                             Chief Judge of the United States Bankruptcy Court



                                              NOTICE OF ELECTRONIC ENTRY AND
                                              FILING ORDER OR JUDGMENT
                                              Filed and Docket Entry made on02/13/2020
                                              Lori Vosejpka, Clerk, by MJS




1323146 V1
                                                                                          Exhibit B
 Case
 Case 19-32928
      19-32928       Doc
                     Doc 326
                         182     Filed
                                 Filed 01/07/21
                                       04/23/20 Entered
                                                  Entered 01/07/21
                                                          04/23/20 11:36:39
                                                                   11:28:56             Desc
                                                                                        Desc Main
                                                                                             Main
                                 Document
                                  Document      Page 8 of 27
                                                 Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


In Re:

Rancher’s Legacy Meat Co.,                              Case No.: 19-32928-MER
                                                        Chapter 11 Case
                       Debtor.




   ORDER ALLOWING FEES & EXPENSES OF PLATINUM MANAGEMENT, LLC


         This matter came before the Court on the Second Interim Application for Allowance of

Fees and Expenses of Platinum Management, LLC, Financial Consultant and Advisor for the

Debtor, from January 20, 2020 through March 27, 2020. Appearances were noted in the record.

Based on the submissions of Applicant and the documents of record herein,

         IT IS HEREBY ORDERED;

         1.     Platinum Management, LLC’s fees incurred between January 20, 2020 through

March 27, 2020, in the amount of $66,960.00, are hereby allowed; and

         2.     Debtor’s bankruptcy estate is authorized to pay Platinum Management, LLC the

fees and expenses allowed herein.



Dated: April 23, 2020                        /e/ Michael E. Ridgway
                                            __________________________________________
                                            Hon. Michael E. Ridgway
                                            Chief Judge of the United States Bankruptcy Court

                                             NOTICE OF ELECTRONIC ENTRY AND
                                             FILING ORDER OR JUDGMENT
                                             Filed and Docket Entry made on04/23/2020
                                             Lori Vosejpka, Clerk, by MJS




1430727 V1
                                                                                          Exhibit C
 Case 19-32928       Doc 326
                         273    Filed 01/07/21
                                      08/13/20 Entered 01/07/21
                                                        08/13/20 11:36:39
                                                                 10:23:47             Desc Main
                                Document
                                 Document Page Page91of
                                                     of27
                                                        1



                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


In Re:

Rancher’s Legacy Meat Co.,                             Case No.: 19-32928-MER
                                                       Chapter 11 Case
                      Debtor.




   ORDER ALLOWING FEES & EXPENSES OF PLATINUM MANAGEMENT, LLC


         This matter came before the Court on the Third Interim Application for Allowance of

Fees and Expenses of Platinum Management, LLC, Financial Consultant and Advisor for the

Debtor, from March 28, 2020 through July 17, 2020. Appearances were noted in the record.

Based on the submissions of Applicant and the documents of record herein,

         IT IS HEREBY ORDERED;

         1.    Platinum Management, LLC’s fees and expenses incurred between March 28,

2020 through July 17, 2020, in the amount of $102,626.50, are hereby allowed; and

         2.    Debtor’s bankruptcy estate is authorized to pay Platinum Management, LLC the

fees and expenses allowed herein.



Dated: August 13, 2020
                                             /e/ Michael E. Ridgway
                                           __________________________________________
                                           Hon. Michael E. Ridgway
                                           Chief Judge of the United States Bankruptcy Court



                                           NOTICE OF ELECTRONIC ENTRY AND
                                           FILING ORDER OR JUDGMENT
                                           Filed and Docket Entry made on08/13/2020
                                           Lori Vosejpka, Clerk, by MJS




1562009 V1
                                                                                        Exhibit D
 Case 19-32928       Doc 326
                         307    Filed 01/07/21
                                      11/05/20 Entered 01/07/21
                                                         11/05/20 11:36:39
                                                                  13:21:08                Desc Main
                                Document
                                 Document Page Page10
                                                    1 of 1
                                                         27



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In Re:

Rancher’s Legacy Meat Co.,                            Case No.: 19-32928-MER
                                                      Chapter 11 Case
                      Debtor.




   ORDER ALLOWING FEES & EXPENSES OF PLATINUM MANAGEMENT, LLC


         This matter came before the Court on the Fourth Interim Application for Allowance of

Fees and Expenses of Platinum Management, LLC, Financial Consultant and Advisor for the

Debtor, from July 18, 2020 through September 21, 2020. Appearances were noted in the record.

Based on the submissions of Applicant and the documents of record herein,

         IT IS HEREBY ORDERED;

         1.    Platinum Management, LLC’s fees and expenses incurred between July 18, 2020

through September 21, 2020, in the amount of $127,002.87, are hereby allowed; and

         2.    Debtor’s bankruptcy estate is authorized to pay Platinum Management, LLC the

fees and expenses allowed herein.



Dated: November 5, 2020                      /e/ Michael E. Ridgway
                                            __________________________________________
                                            Hon. Michael E. Ridgway
                                            Chief Judge of the United States Bankruptcy Court


                                               NOTICE OF ELECTRONIC ENTRY AND
                                               FILING ORDER OR JUDGMENT
                                               Filed and Docket Entry made on11/05/2020
                                               Lori Vosejpka, Clerk, by MJS




1767987 V1
                                                                                            Exhibit E
Case 19-32928    Doc 326    Filed 01/07/21 Entered 01/07/21 11:36:39   Desc Main
                            Document      Page 11 of 27


                       Rod                Pat            Faith            Total

 9/25/2020                  1,855.00        2,135.00          810.00         4,800.00
 10/2/2020                  2,625.00        2,625.00          324.00         5,574.00
 10/9/2020                    525.00        1,645.00        1,579.50         3,749.50
 10/16/2020                 2,520.00          805.00          270.00         3,595.00
 10/23/2020                 1,960.00        1,295.00          256.50         3,511.50
 10/30/2020                   175.00          945.00          432.00         1,552.00
 11/6/2020                    490.00          420.00          378.00         1,288.00
 11/13/2020                   105.00          175.00           67.50           347.50
 11/20/2020                 2,275.00          280.00          162.00         2,717.00
 11/27/2020                   420.00          175.00          135.00           730.00
 12/4/2020                  2,415.00          525.00           94.50         3,034.50
 12/11/2020                   175.00        1,435.00          135.00         1,745.00
 12/18/2020                   945.00          140.00           67.50         1,152.50
 12/25/2020                      -               -               -                -
  1/1/2020                       -          1,120.00          202.50         1,322.50

Subtotal Hours             16,485.00       13,720.00        4,914.00        35,119.00




                                                                         Exhibit F
       Case 19-32928                 Doc 326        Filed 01/07/21 Entered 01/07/21 11:36:39                                   Desc Main
                                                    Document      Page 12 of 27

Ranchers Legacy
Hours Billed
For the Week Ending      9/25/2020

                                                                                                                     Rod         Pat      Faith
       Date                Topic                                      Description                                   Hours       Hours     Hours
                                     received and reviewed closing statement received from Cam. Saved same
          9/21/2020     Post Close   on shared drive                                                                                          0.3
                                     Called treasury to check on incoming wires, update spreadsheet and
          9/21/2020     Banking      emailed update to team                                                                                 0.50
                                     second call to Choice for detailed list including names of senders. Emailed
          9/21/2020     Banking      updated sheet to team                                                                                  0.50
          9/21/2020      admin       volley emails between Cam and myself. Discussing detail on wires                                       0.20
          9/21/2020     Banking      calls w/treasury and cash mgt dept regarding online access                                             0.30
          9/22/2020     Banking      Call w/Tracy Cote of Choice to arrange conf call w/cash mgt                                            0.30
                                     Rod forwarded email from Kevin Doyle of Choice w/incoming wire
          9/22/2020      admin       confirmations. Saved each to shared drive/Choice bank file                                             0.40
                                     conference call with Cathryn Reed and Tracy Cota for online banking
                                     training. Reviewed reporting, wires, ACH and various search features and
          9/22/2020     Banking      daily limits                                                                                           1.00
                                     Prepare and update adjustment analysis for working capital changes to the
          9/23/2020   Post Close     closing price.                                                                    1.50
          9/23/2020      admin       emails between Rod, Pat, myself re: agenda for weekly meeting                                          0.20
                                     Review and create closing activities checklist, calls with counsel regarding
                                     engagement agreement, approve reimbursment of collected funds for sold
          9/23/2020 Post Close Items A/R to Newco.                                                                     1.80       2.10
          9/24/2020 Post Close Items Revise list, review with Rod and Faith; review with counsel and RLM.              2.00       2.20
                                     Call with Cody of Hayes re DOL and commercial coverage, call w/Cam
                                     Lallier and e-mail Hayes regarding cancellation issue. Confirm 9-25-20
          9/24/2020 Post Close Items check run.                                                                                   1.80
          9/24/2020    post close    weekly conf call w/team                                                                                0.50
                                     call w/Pat re: time and rate for Faith, discuss ordering of check stock and
          9/24/2020    post close    status of TCF account                                                                                  0.30
          9/24/2020      admin       email to Arlyn regarding access to TCF account                                                         0.20
          9/24/2020     Banking      Online w/Deluxe to order checks.                                                                       1.30




                                       total hours                                                                      5.30       6.10     6.00
                                       Hourly rate                                                                    350.00     350.00   135.00
                                       $ amount billed                                                              1,855.00   2,135.00   810.00




                                                                                                                                 Exhibit F
       Case 19-32928                  Doc 326         Filed 01/07/21 Entered 01/07/21 11:36:39                                     Desc Main
                                                      Document      Page 13 of 27

Ranchers Legacy
Hours Billed
For the Week Ending       10/2/2020

                                                                                                                         Rod         Pat      Faith
       Date                 Topic                                        Description                                    Hours       Hours     Hours
          9/26/2020 Asset Distribution Review distribution summary prepared by Debtor's Council.                           0.50       0.30
          9/28/2020 Asset Distribution Update asset distribution summary provided by Debtor's Council.                     0.70       0.30
          9/28/2020    Task List       Update completed task list                                                                     0.50
                                       responded to email received from Suzy Full of Ranchers for access to TCF
                                       account. Compose second email to Pat & Rod regarding setting one of
          9/28/2020      Admin         them up w/access                                                                                           0.3
          9/28/2020      Admin         Review A/R collections received at TCF and approved disbursment.                               0.30

          9/29/2020        Admin         received TCF credentials for access. Tested access, navigated features.                                  0.5
          9/29/2020        Admin         call w/Pat regarding TCF. Downloaded register and emailed to Pat                                         0.4
          9/29/2020        Admin         Review TCF Account and request outstanding check register                                    0.40
                                         Prepare analysis that compares the 363 net sale proceeds to the
                                         liquidation analysis per the questions presented by Ratcliff council (NC 0.7
          9/29/2020   Asset Distribution hours).                                                                           4.30
                                         Review AP payment requests and set protocol for review and approval.
                                         Review liquidation analysis and Ratcliff dispute issues. Review DOL and
          9/30/2020        Admin         purchase coverage.                                                                1.60       2.30
          9/30/2020        Admin         Call w/ counsel and RLM to review activities list.                                0.40       0.40
          9/30/2020        Admin         received invoice from Platinum for w/e 9/25. entered same to QB                                          0.3
                                         Confirmed receipt of checks from Deluxe at Platinum and entered Deluxe
          9/30/2020        Admin         incvoice to QB                                                                                           0.3
          9/30/2020        Admin         responded to Pat's request to email TCF activity to him.                                                 0.3
          10/1/2020      363 Sale        Complete liquidation analysis comparison to sale and explain variance                        1.50
                                         Coordinate and communicate disbursement process, review and approve
          10/1/2020        Admin         disbursements.                                                                               1.20
          10/2/2020        Admin         Communicate regarding disbursement process and controls                                      0.30
                                         Review TCF account online, download and saved 10/2 list of
          10/2/2020        Admin         checks/ACH's cleared.                                                                                    0.3



                                         total hours                                                                        7.50       7.50     2.40
                                         Hourly rate                                                                      350.00     350.00   135.00
                                         $ amount billed                                                                2,625.00   2,625.00   324.00




                                                                                                                                     Exhibit F
       Case 19-32928              Doc 326       Filed 01/07/21 Entered 01/07/21 11:36:39                                 Desc Main
                                                Document      Page 14 of 27

Ranchers Legacy
Hours Billed
For the Week Ending   10/9/2020

                                                                                                                 Rod       Pat       Faith
       Date            Topic                                      Description                                   Hours     Hours      Hours

          10/5/2020    Admin        Online to TCF download morning statement.                                                            0.3
          10/5/2020    Admin        Created check register to track TCF disbursments                                                     0.5
                                    Emailed team to see if Ranchers had a 10/5 check run, expecting weekly
          10/5/2020    Admin        runs                                                                                                 0.3
          10/5/2020    Admin        Reconciled Ranchers Choice bank account                                                              0.3
          10/5/2020    Admin        Call with RLM staff to review disbursement process                            0.40      0.40         0.4
          10/5/2020    Admin        Created TCF bank register in QB                                                                        2
                                    Review emails received from Arlyn, print invoice copies and saved same
          10/5/2020    Admin        on shared drive. Emailed report to team                                                                1
          10/6/2020    Admin        Downloaded TCF activity and updated excel spreadsheet                                                0.7
          10/6/2020    Admin        Review check run analysis and related documents prepared by Faith             0.60
          10/7/2020    Admin        respond to emails                                                                                    0.2
          10/7/2020    Admin        Set up database to track post close disbursement activity                               3.20
          10/7/2020    Admin        Updated spreadsheet with additional details requested by team                                        0.5
                                    Reviewed second post close check run, many questions, may need co
          10/7/2020    Admin        check register. Emailed Pat with concerns                                                            0.5
                                    Downloaded daily bank activity and updated excel sheets. Emailed
          10/7/2020    Admin        updated sheet to team.                                                                               0.7
          10/7/2020    Admin        Review bank activity prepared by Faith.                                       0.50
          10/8/2020    Admin        Meeting w/Pat to review file mgt and reporting procedures                               0.60         0.6
          10/8/2020    Admin        received email from Suzy, forwarded to Pat                                                           0.1
          10/9/2020    Admin        Review daily banking and reporting activity                                             0.50

                                    Called w/TCF online banking to research options for printing check copies                            1.2
                                    Download daily check runs starting w/Sept 21. Saved each check copy into
          10/9/2020    Admin        daily folders on shared drive                                                                        1.8
          10/9/2020    Admin        email to team letting everyone know of copies                                                        0.1
                                    updated daily transactions, saved to shared drive and emailed updated
          10/9/2020    Admin        sheet to team                                                                                        0.5


                                    total hours                                                                   1.50       4.70      11.70
                                    Hourly rate                                                                 350.00     350.00     135.00
                                    $ amount billed                                                             525.00   1,645.00   1,579.50




                                                                                                                           Exhibit F
       Case 19-32928                  Doc 326        Filed 01/07/21 Entered 01/07/21 11:36:39                                   Desc Main
                                                     Document      Page 15 of 27

Ranchers Legacy
Hours Billed
For the Week Ending      10/16/2020

                                                                                                                      Rod         Pat     Faith
       Date                Topic                                        Description                                  Hours       Hours    Hours
                                        Review and approve 10/12/20 check run and customer payments sent to
         10/12/2020        Admin        RLM but owed to Newco, review bank activity.                                    0.60       1.50
                                        checked online to see if anything cleared over the weekend. Found zero
         10/12/2020        Admin        and nothing today as it's a banking holiday                                                           0.2

         10/13/2020        Admin        Review and approve stop payment and payment replacement with wires.                        0.30
                                        online w/TCF. Downloaded and saved daily register to shared drive.
         10/13/2020       Admin         Updated spreadsheet. Emailed both to team                                                             0.5
                                        Review period 5, 9/19/2020 financials; update report to the Trustee;
         10/13/2020 Financial Reporting Analyze fincial reports to the closing documents and cash transfer.\            3.70
                                        online w/TCF. Downloaded and saved daily register to shared drive.
         10/14/2020       Admin         Updated spreadsheet. Emailed both to team                                                             0.5
                                        Review and analyze closing purchase price with actual figures and
         10/14/2020 Financial Reporting financial reports.                                                              1.70
         10/15/2020       Admin         Review TCF statement activity                                                              0.50
                                        Created filing system in Platinum office for TCF and Choice bank activity,
         10/15/2020       Admin         and AP. Updated QB with invoices for w/e 9/25, 10/2, and 10/9                                         0.8
                                        review 9/19/2020 trial balance (revised) and compare to earlier versions
         10/16/2020 Financial Reporting and the purchase price.                                                         1.20




                                        total hours                                                                      7.20      2.30     2.00
                                        Hourly rate                                                                    350.00    350.00   135.00
                                        $ amount billed                                                              2,520.00    805.00   270.00




                                                                                                                                  Exhibit F
       Case 19-32928                 Doc 326       Filed 01/07/21 Entered 01/07/21 11:36:39                                Desc Main
                                                   Document      Page 16 of 27

Ranchers Legacy
Hours Billed
For the Week Ending     10/23/2020

                                                                                                                 Rod         Pat      Faith
       Date               Topic                                      Description                                Hours       Hours     Hours

                                       Online to update TCF check register for Friday 10.16. Downloaded check
         10/19/2020      Admin         copies and updated excel worksheets. Emailed updated reports to team                               0.5
         10/19/2020      Admin         Review TCF acitvity, approve payments                                                  0.30

                                     Online to update TCF check register for Monday10.19. Downloaded check
         10/19/2020      Admin       copies and updated excel worksheets. Emailed updated reports to team                                 0.7
                                     Compare the A/R and Inventory against the APA exhibit, trial balance,
                                     internal financials and Trustee reports submitted to the court (NC 1.0
         10/19/2020 Financial Review hours).                                                                       5.60
         10/20/2020 Financial Review Review closing schedule reconciliation of A/R and Inventory                              2.10
                                     Online to update TCF check register for Tuesday 10.20 and 10.21.
                                     Downloaded check copies and updated excel worksheets. Emailed
         10/21/2020      Admin       updated reports to team                                                                              0.7
         10/22/2020 Financial Review Review and send A/P expense allocation sheet to RLM                                      1.30




                                       total hours                                                                  5.60       3.70     1.90
                                       Hourly rate                                                                350.00     350.00   135.00
                                       $ amount billed                                                          1,960.00   1,295.00   256.50




                                                                                                                             Exhibit F
       Case 19-32928               Doc 326       Filed 01/07/21 Entered 01/07/21 11:36:39                                Desc Main
                                                 Document      Page 17 of 27

Ranchers Legacy
Hours Billed
For the Week Ending   10/30/2020

                                                                                                                 Rod       Pat     Faith
       Date             Topic                                      Description                                  Hours     Hours    Hours
                                     Online to update TCF check register for Thursday 10.22 and Friday 10.23.
                                     Downloaded check copies and updated excel worksheets. Emailed
         10/26/2020    Admin         updated reports to team                                                                               1
         10/26/2020    Admin         Review updated check register.                                               0.20

                                     Received call from Henningson Snoxell regarding incoming wire.
         10/27/2020    Admin         Confirmed banking info w/Carol. Composed email to team regarding same                             0.5
         10/27/2020    Admin         respond to email from Cam re: another incoming wire                                               0.2
         10/28/2020    Admin         online to Bremer to check activity, zereo for 10/28                                               0.2
                                     Review updated closing due to - due from list and update due diligence
         10/28/2020    Admin         requests, review TCF bank acciunt activity, approve disbursements                      2.70
                                     online to Choice to confirm incoming 20k wire. Print screen for email to
         10/28/2020    Admin         team                                                                                              0.3
                                     Online to update TCF check register for Tuesday 10.27 and Thursday
                                     10.29. There was no activity for 10.28 Downloaded check copies and
         10/29/2020    Admin         updated excel worksheets. Emailed updated reports to team                                         0.5
         10/29/2020    Admin         Review updated check register.                                               0.30
                                     Online to Choice to check on second 20k wire. Received. Download
         10/29/2020    Admin         activity, saved on shared drive and emailed team                                                  0.3
         10/30/2020    Admin         Online to check acct. No daily activity yet                                                       0.2




                                     total hours                                                                  0.50      2.70     3.20
                                     Hourly rate                                                                350.00    350.00   135.00
                                     $ amount billed                                                            175.00    945.00   432.00




                                                                                                                           Exhibit F
       Case 19-32928              Doc 326        Filed 01/07/21 Entered 01/07/21 11:36:39                                  Desc Main
                                                 Document      Page 18 of 27

Ranchers Legacy
Hours Billed
For the Week Ending   11/6/2020

                                                                                                                   Rod       Pat     Faith
       Date            Topic                                       Description                                    Hours     Hours    Hours

                                    Online to check weekend and todays (Monday) activity. Updated register
          11/2/2020    Admin        and downloaded and saved activity on shared drive. Emailed team update.                              0.7
          11/2/2020    Admin        Review updated checking account activity.                                       0.20
                                    respond to Arvins email request for Choice bank activity. Online to Choice,
          11/2/2020    Admin        Downloaded and emailed same to Arvin                                                                 0.5
                                    Online to check todays (Tuesday) activity. No activity. Emailed team
          11/3/2020    Admin        update.                                                                                              0.2
          11/3/2020    Legal        Review Ratcliff objection to Financial Advisor fees (NC 1.5 hours).              -
                                    Online to check yesterdays and todays (Wednesday & Thursday) activity.
          11/5/2020    Admin        No activity. Emailed team update.                                                                    0.2
          11/5/2020    Admin        Review/Update disbursement registers                                                      1.20
                                    Review and update closing cash proceeds; update final cash proceeds
          11/5/2020   363 Sale      with additional detail (NC 1.0 hours).                                          1.00
                                    Received email from Pat, please send Arvin banking info for Platium.
          11/5/2020    Admin        Created instruction sheet, saved in Ranchers and emailed Arvin                                       0.5
                                    Online to check todays (Friday) activity. Saved court approved docs on
          11/6/2020    Admin        shared drive and up[dated spreadsheet. Emailed team update.                                          0.7
          11/6/2020    Admin        Review updated checking account activity.                                       0.20




                                    total hours                                                                     1.40      1.20     2.80
                                    Hourly rate                                                                   350.00    350.00   135.00
                                    $ amount billed                                                               490.00    420.00   378.00




                                                                                                                             Exhibit F
       Case 19-32928               Doc 326       Filed 01/07/21 Entered 01/07/21 11:36:39                               Desc Main
                                                 Document      Page 19 of 27

Ranchers Legacy
Hours Billed
For the Week Ending   11/13/2020

                                                                                                                Rod       Pat     Faith
       Date             Topic                                      Description                                 Hours     Hours    Hours

                                     Online to check weekend and todays (Monday) activity. Updated register
          11/9/2020    Admin         and downloaded and saved activity on shared drive. Emailed team update.                          0.5
         11/10/2020    Admin         Review cash and check run activity.                                         0.30
         11/11/2020    Admin         Review disbursment register                                                           0.50




                                     total hours                                                                 0.30      0.50     0.50
                                     Hourly rate                                                               350.00    350.00   135.00
                                     $ amount billed                                                           105.00    175.00    67.50




                                                                                                                          Exhibit F
       Case 19-32928               Doc 326         Filed 01/07/21 Entered 01/07/21 11:36:39                                  Desc Main
                                                   Document      Page 20 of 27

Ranchers Legacy
Hours Billed
For the Week Ending   11/20/2020

                                                                                                                   Rod         Pat     Faith
       Date             Topic                                        Description                                  Hours       Hours    Hours
                                      Review Period 6, month ending October 24, 2020 financials; update
                                      financial model andassets/cash remaining in the estate; Analyze operating
                                      results and compare pro-forma splits between the original RLM and what
        11/16/2020 Financial Review   will be assumed by the Newco.                                                  2.20                      0
                                      Update excel spreadsheet of TCF bank account for Friday 11.13 and
                                      Monday 11.16. Download daily bank reports and saved check copies on
        11/16/2020      Admin         shared drive Emailed team                                                                            0.7
                                      Review the Period 6 (10/24/2020) financials; compare results to bank
                                      activity and 363 sale cash movements; create list of open questions for
        11/17/2020 Financial Review   Arlyn L. (NC 1.0 hours).                                                       2.50
        11/17/2020      Admin         Updated daily excel sheet for TCF bank. Emailed team                                                 0.5
        11/18/2020      Admin         Review bank statements per Faith's update.                                     0.20
        11/19/2020 Financial Review   Review and update financial model with answers provided by Arlyn L.            1.60
                                      Review PPP loan forgiveness. Review TCF account activity for the week
        11/20/2020 Financial Review   ending 11/20/20.                                                                          0.80




                                      total hours                                                                     6.50      0.80     1.20
                                      Hourly rate                                                                   350.00    350.00   135.00
                                      $ amount billed                                                             2,275.00    280.00   162.00




                                                                                                                                Exhibit F
       Case 19-32928               Doc 326       Filed 01/07/21 Entered 01/07/21 11:36:39                          Desc Main
                                                 Document      Page 21 of 27

Ranchers Legacy
Hours Billed
For the Week Ending   11/27/2020

                                                                                                           Rod       Pat     Faith
       Date             Topic                                     Description                             Hours     Hours    Hours
        11/23/2020      admin       Update TCF check register, email to team                                                     0.5
                                    Review email and related documents in preparation for the 12/3/2020
        11/24/2020    Deposition    deposition.                                                             1.20      0.50
        11/24/2020     admin        Update TCF check register, email to team                                                     0.5




                                    total hours                                                             1.20      0.50     1.00
                                    Hourly rate                                                           350.00    350.00   135.00
                                    $ amount billed                                                       420.00    175.00   135.00




                                                                                                                      Exhibit F
       Case 19-32928               Doc 326       Filed 01/07/21 Entered 01/07/21 11:36:39                                Desc Main
                                                 Document      Page 22 of 27

Ranchers Legacy
Hours Billed
For the Week Ending   12/4/2020

                                                                                                               Rod         Pat     Faith
       Date             Topic                                     Description                                 Hours       Hours    Hours
                                    Telephone conference with Cameron L. and Pat B. regarding deposition
        11/30/2020    Deposition    timing, process and related documents for the 12/3/2020 deposition.          0.70       0.70
                                    Updated TCF check register with Nov 25,26,27,28,29,30. downloaded daily
        11/30/2020     admin        statements to shared file and emailed team with updates                                            0.7
         12/2/2020    Deposition    Review deposition documents provided by C. Lallier.                          1.50
         12/3/2020    Deposition    Review deposition documents provided by C. Lallier.                          1.70
         12/3/2020    Deposition    Telephone conference deposition.                                             3.00
         12/4/2020     Admin        Review Due to Due From Analysis                                                         0.80




                                    total hours                                                                   6.90      1.50     0.70
                                    Hourly rate                                                                 350.00    350.00   135.00
                                    $ amount billed                                                           2,415.00    525.00    94.50




                                                                                                                            Exhibit F
        Case 19-32928              Doc 326      Filed 01/07/21 Entered 01/07/21 11:36:39                                      Desc Main
                                                Document      Page 23 of 27

Ranchers Legacy
Hours Billed
For the Week Ending      12/11/2020

                                                                                                                      Rod       Pat       Faith
       Date                Topic                                        Description                                  Hours     Hours      Hours

        12/10/2020    Financial Review   Review support for cash disbursements                                                    2.10
                                         Updated check register with Dec 3rd through Dec 11. Downloaded and
        12/11/2020         admin         saved daily bank registers and emailed team with weekly update                                           1

                                         Prepare cash forecast for review as foundation for settlement discussions
        12/11/2020    Financial Review   with Radcliff, call w/ Arlyn                                                             1.50
        12/11/2020    Financial Review   Review cash forecast with counsel                                             0.50       0.50




                                         total hours                                                                   0.50        4.10     1.00
                                         Hourly rate                                                                 350.00      350.00   135.00
                                         $ amount billed                                                             175.00    1,435.00   135.00




                                                                                                                                Exhibit F
       Case 19-32928               Doc 326       Filed 01/07/21 Entered 01/07/21 11:36:39                              Desc Main
                                                 Document      Page 24 of 27

Ranchers Legacy
Hours Billed
For the Week Ending   12/18/2020

                                                                                                               Rod       Pat     Faith
       Date             Topic                                      Description                                Hours     Hours    Hours

        12/15/2020    Financial     Review period ending 11/21/2020 financials.                                 0.70
                                    Updated check register with Dec 12th through Dec 15. Downloaded and
        12/15/2020      admin       saved daily bank registers and emailed team with update                                          0.5
                                    Review period ending 11/21/2020 financials; update financial model with
        12/16/2020    Financial     November 2020 financials.                                                   0.80
        12/16/2020     Admin        Review bank account activity, send Choice bank statement to counsel                   0.40
        12/17/2020    Financial     Revise liquidation analysis for historic periods.                           1.20




                                    total hours                                                                 2.70      0.40     0.50
                                    Hourly rate                                                               350.00    350.00   135.00
                                    $ amount billed                                                           945.00    140.00    67.50




                                                                                                                          Exhibit F
       Case 19-32928               Doc 326       Filed 01/07/21 Entered 01/07/21 11:36:39      Desc Main
                                                 Document      Page 25 of 27

Ranchers Legacy
Hours Billed
For the Week Ending   12/25/2020

                                                                                      Rod        Pat     Faith
       Date             Topic                              Description               Hours      Hours    Hours




                                    total hours                                          -         -        -
                                    Hourly rate                                       350.00    350.00   135.00
                                    $ amount billed                                      -         -        -




                                                                                                  Exhibit F
       Case 19-32928             Doc 326       Filed 01/07/21 Entered 01/07/21 11:36:39                        Desc Main
                                               Document      Page 26 of 27

Ranchers Legacy
Hours Billed
For the Week Ending   1/1/2021

                                                                                                       Rod       Pat      Faith
       Date            Topic                                    Description                           Hours     Hours     Hours

                                  updated TCF excel check register, 12/16-12/27. Downloaded daily
        12/27/2020    admin       statemnents. Emailed team with updates.                                                         1
                                  updated TCF excel check register, 12/28 & 12/29. Downloaded daily
        12/29/2020    admin       statemnents. Emailed team with updates.                                                     0.5
        12/29/2021    admin       Complete Due To - Due From analysis for RLM vs Newco                            3.20




                                  total hours                                                            -         3.20     1.50
                                  Hourly rate                                                         350.00     350.00   135.00
                                  $ amount billed                                                        -     1,120.00   202.50




                                                                                                                  Exhibit F
 Case 19-32928        Doc 326     Filed 01/07/21 Entered 01/07/21 11:36:39          Desc Main
                                  Document      Page 27 of 27



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In Re:

Rancher’s Legacy Meat Co.,                            Case No.: 19-32928-MER
                                                      Chapter 11 Case
                       Debtor.




   ORDER ALLOWING FEES & EXPENSES OF PLATINUM MANAGEMENT, LLC


         This matter came before the Court on the Fifth Interim Application for Allowance of Fees

and Expenses of Platinum Management, LLC, Financial Consultant and Advisor for the Debtor,

from September 22, 2020 through January 1, 2021. Appearances were noted in the record. Based

on the submissions of Applicant and the documents of record herein,

         IT IS HEREBY ORDERED;

         1.     Platinum Management, LLC’s fees and expenses incurred between September 22,

2020 through January 1, 2021, in the amount of $35,119.00, are hereby allowed; and

         2.     Debtor’s bankruptcy estate is authorized to pay Platinum Management, LLC the

fees and expenses allowed herein.



Dated: January __, 2021                      __________________________________________
                                             Hon. Michael E. Ridgway
                                             Chief Judge of the United States Bankruptcy Court




1856348 V1
